Writ of   Mandamus 1)enied.    Opinion issued December      10, 21)12




                                               In The
                                     rnitrt rif   i\ppra1
                         Fift1!   3itrirt      nf LrxLu tt Ja11n
                                       No. 05-12-01419-CV


                IN RE L. WAYNE TUCKER, ELIZABETH GEORGE, AND
                   THE F & M BANK AND TRUST COMPANY, Relators


                  Original Proceeding from the 162nd Judicial District Court
                                    I)allas County, Texas
                             Trial Court Cause No. I)C—12-06-036


                              MEMORANDUM OPINION
                         Betbre Justices Moseley, FitzGerald, and Myers
                                   Opinion by Justice Moseley

        Relators contend the trial judge erred in authorizing depositions to he taken under Rule 202

of the Texas Rules of Civil Procedure. The facts and issues are well known to the parties, so we

need not recount them herein. Based on the record before us, we conclude relators have not shown

they are entitled to the relief requested. See TEx. R. A1p. P. 52.8(a): Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig, proceeding). Accordingly, we DENY relators’ petition for writ of

mandamus.
                                                                    /

                                                        /
                                                              /


                                                               /        I           /1
                                                                                /

                                                    /JIMMOSELBY             /
                                                 / JUSTICE
121419F.P05